Citation Nr: 9903420	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for a hernia.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's active service and his currently 
diagnosed umbilical hernia.  


CONCLUSION OF LAW

The veteran's claim for service connection for a hernia is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim need not be conclusive, 
but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  
In the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing facts pertinent to the 
claim, and the claim must fail.  See Epps v. Gober, 126 F.3d 
1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that the veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, (i.e., if a 
chronic disorder is not noted in service), a claim may be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran's service entrance examination shows that he was 
found to have what was characterized as a small epigastric 
hernia.  His service medical records do not contain any 
indication or complaint of or treatment for this hernia 
during his active service, and the report of his service 
separation examination is negative for any indication of the 
small epigastric hernia noted upon his entry into service.  

A medical statement issued by the Commonwealth of Kentucky, 
dated in March 1975 indicates that the veteran suffered from 
anxiety and a nervous stomach, but fails to show any 
complaints or other indication of the existence of a hernia.  
Likewise, a VA rating examination conducted in June 1975 
fails to note the presence of a hernia.  The report shows 
that the veteran experienced stomach problems, and had been 
diagnosed with a duodenal ulcer.  At that time, the veteran 
reported that his stomach felt like it was "being pulled 
from his body."  No abnormal bowel habits were noted, and 
there was no history of hematemesis, melena, or jaundice.  
Examination of his abdomen was within normal limits, and the 
rectal examination was negative.  An upper gastrointestinal 
study was performed in conjunction with the rating 
examination, and a normal mucosal pattern was noted in the 
esophagus and stomach.  The pyloric channel was found to be 
eccentrically positioned, and the duodenal bulb was deformed, 
but no hernia was diagnosed or indicated.  

VA treatment records dating from June 1984 through October 
1997 show that in November 1996, the veteran underwent a 
repair operation for what was diagnosed as an umbilical 
hernia of five-to-six months' duration.  The treatment notes 
do not contain any medical opinion relating the umbilical 
hernia to the veteran's active service.  In addition, while 
the records show that the veteran complained of chronic pain 
associated with his umbilical hernia, the records do not show 
that he had reported that the problem had been ongoing since 
the time of his active service or had been incurred in 
service.  The records show that the veteran continued to 
experience pain and soreness around the area of the surgical 
incision for some months after surgery.  However, an 
outpatient assessment form dated in May 1997 shows that the 
veteran no longer experienced pain in the area of the 
surgical wound, and that he no longer had a hernia at that 
time.  

In further support of his claim, the veteran submitted signed 
affidavits dated in January 1997 from a friend, Rondell 
Steele, three sisters, Beatrice Adkins, Burdette Manning, and 
Eunice W. Lacey, and a brother in law, Winford Adkins.  The 
affidavits state, in substance, that the veteran was in 
excellent health prior to service, but that on returning home 
after his discharge, he experienced problems with a hernia, 
and sought treatment for this problem beginning in 1954.  
These individuals all stated that a Dr. Murray taped his 
abdomen above the navel in March 1954 and again in April 
1955, and that he had experienced problems with his stomach 
area ever since.  The veteran also submitted a statement 
indicating that he had been treated overseas for his stomach 
in addition to other problems, but indicated that he did not 
have records pertaining to his overseas service.  

The Board has evaluated the above-described evidence, and 
concludes that the veteran's claim for service connection for 
a hernia is not well grounded.  As noted, the veteran was 
shown to have a small epigastric hernia upon his entrance 
into service.  The service medical records reflect no 
problems referable to a hernia during service, and none was 
reported at his service separation physical examination.  The 
Board acknowledges the statements of the veteran's relatives 
that he underwent treatment from Dr. Murray in 1954 and in 
1955 at which times his abdomen was taped.  Still, there is 
no competent medical evidence indicating aggravation or an 
increase in pathology during service of the "small 
epigastric hernia" noted on the service entrance 
examination.  The veteran informs us that Dr. Murray died in 
1990 and that his records are no longer available.  Therefore 
the  precise nature and cause of his treatment in 1954 and 
1955 is uncertain.  The lay statements, including those by 
the veteran, do not constitute competent medical evidence.  
As laypersons, lacking in medical training and expertise, the 
veteran and his relatives are not competent to address an 
issue requiring an expert medical opinion to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  



For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim for service connection for 
a hernia.  Again, the veteran has not presented any medical 
evidence to show that his hernia condition increased in 
severity during service.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no duty to further develop the veteran's claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for a hernia.  See Robinette, 8 Vet. App. at 77-78.  

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a hernia is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 

102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.






- 5 -


